UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB/A Amendment Number 1 (Mark One) [X] Quarterly Report Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2001 [] Transition Report Under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number 0-20193 EMPIRE PETROLEUM CORPORATION (Exact name of small business issuer as specified in its Charter) DELAWARE 73-1238709 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 610, 715  5th AVENUE, S.W., Calgary, Alberta, Canada T2P 2X6 (Address of principal executive offices) (Zip Code) (Issuer's telephone number) (403) 262-1118 Americomm Resources Corporation (Former name, former address and former fiscal year, if changed since last report) State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock, $.001 Par Value  23,495,259 shares outstanding as of September 30, 2001. Transitional Small Business Disclosure Format: [ ] Yes [X] No The Registrant has filed this Amendment No. 1 to its Quarterly Report on Form 10-QSB for the nine-month period ended September 30, 2001 in order to correct the I.R.S. Employer Identification number indicated on the cover page of the Form 10-QSB. EMPIRE PETROLEUM CORPORATION INDEX TO FORM 10-QSB/A Part I. FINANCIAL INFORMATION Page Item 1. Financial Statements Balance Sheet at September 30, 2001 (Unaudited) 3 Statements of Operations for the three months ended September 30, 2001 and 2000, and the nine months ended September 30, 2001 and 2000 (Unaudited) 4 Statements of Cash Flows for the nine months ended September 30, 2001 and 2000 (Unaudited) 5 Notes to Financial Statements 6 Part II. OTHER INFORMATION Item 2. Changes in SecuritiesItem 5. Other information 9 10 Item 6. Exhibits and Reports on Form 8-K 10 Signatures 10 Item 1. FINANCIAL STATEMENTS EMPIRE PETROLEUM CORPORATION BALANCE SHEET ASSETS September 30, 2001 December 31, 2000 Current assets: (Unaudited) Cash and cash equivalents $ 32,218 $ 13,000 Accounts receivablePrepaid expenses 157,249 2,783 35,604 3,569 Total current assets 192,250 52,173 Investment in prospects - 881,407 Property & equipment net of accumulateddepreciation and depletion 7,036,854 9,358 $ 7,229,104 $ 942,938 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilitiesNotes payable (Note 3) $ 273,534 116,000 $ 95,030 - Notes payable to affiliate (Note 3) 66,000 282,754 Total current liabilities 455,534 377,784 Long-term note payable (Note 3) 30,000 - Deferred taxes 1,250,000 - Total liabilities 1,735,534 377,784 Stockholders' equity: Common stock at par value 23,495 14,880 Additional paid in capitalAccumulated deficit 7,444,673 (1,974,598) 2,365,528 (1,815,254) Total stockholders' equity 5,493,570 565,154 $ 7,229,104 $ 942,938 See accompanying notes to financial statements. EMPIRE PETROLEUM CORPORATION STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2001 2000 2001 2000 Revenue:Revenues, net $ - $ - $ 12,410 $ - Less royalty expense - - (2,482) - - - 9,928 - Costs and expenses: Operating expenses 7,446 - 17,600 - General and administrative 77,952 26,295 150,067 108,369 Depletion and amortization - - 1,050 2,043 85,398 26,295 168,717 110,412 Operating loss 85,398 26,295 158,789 110,412 Other income and expense: Interest income - (1,029) (6,918) (2,841) Interest expense 5,918 - 7,473 - Total other income and expense 5,918 (1,029) 555 (2,841) Net loss $ (91,316) $ (25,266) $ (159,344) $(107,571) Net loss per common share $ 0.00 $ 0.00 $ 0.01 $ 0.01 Weighted average number ofcommon shares outstanding 21,284,401 14,879,589 19,362,947 14,879,589 See accompanying notes to financial statements EMPIRE PETROLEUM CORPORATION STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2001 September 30, 2000 Cash flows from operating activities: Net loss $ (159,344) $ (107,571) Adjustments to reconcile net loss to net cash used in operating activities: Depletion and amortization 1,050 2,043 (Increase) decrease in assets:Accounts receivable (121,645) - Prepaid expenses 786 3,244 Increase in liabilities: Accounts payable and accrued expenses 178,504 3,189 Net cash used in operating activities (100,649) (99,095) Cash flows from investing activities: Additions to property, plant and equipment (723,176) - Cash payments for investments in prospects - (141,028) Net cash used in investing activities (723,176) (141,028) Cash flows from financing activities: Issuance of common stock 913,797 200,000 (Repayment) proceeds of note payable  affiliate (70,754) 110,000 Net cash provided by financing activities 843,043 310,000 Net increase in cash 19,218 69,877 Cash and cash equivalents  Beginning 13,000 23,153 Cash and cash equivalents  Ending $ 32,218 $ 93,030 See accompanying notes to financial statements EMPIRE PETROLEUM CORPORATION NOTES TO CONSOLDIATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION: The accompanying unaudited financial statements of Empire Petroleum Corporation ("Empire", or the "Company") have been prepared in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of only normal recurring accruals) considered necessary for a fair presentation of the Companys financial position, the results of operations, and the cash flows for the interim periods are included. Operating results for the interim periods are not necessarily indicative of the results that may be expected for the year ending December 31, 2001. On July 20, 2001, the Board of Directors approved the merger of Americomm Resources Corporation with its wholly owned subsidiary Empire Petroleum Corporation and the simultaneous change in the name of the corporation to Empire Petroleum Corporation. Both the merger and name change were effective August 15, 2001. The information contained in this Form 10-QSB should be read in conjunction with audited financial statements and related notes for the year ended December 31, 2000 which are contained in the Companys Annual Report on Form 10-KSB filed with the Securities and Exchange Commission (the "SEC") on March 29, 2001, Form 10KSB/A Number 1 filed on May 7, 2001. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: Oil and gas properties - The Company uses the successful efforts method of accounting for its oil and gas activities. Costs incurred are deferred until exploration and completion results are evaluated. At such time, costs of activities with economically recoverable reserves are capitalized as proven properties, and costs of unsuccessful or uneconomical development work are expensed. Cash and cash equivalents - The Company defines cash and cash equivalents to be cash on hand, cash in checking accounts, certificates of deposit, cash in money market accounts and certain investments with maturities of three months or less from the date of purchase. 3. NOTES PAYABLE On June 4, 2001 the corporation received proceeds from two notes payable in the amount of $116,000 and further signed a debenture note payable from an affiliated person for a further $66,000. These notes are unsecured and bear interest at 12% per year, with interest payable monthly. They are due and payable by the corporation on June 4, 2002 including a 3% premium on the principal amounts due. In no event shall interest to be paid exceed an amount equal to simple interest on the unpaid principal balances of the notes at the maximum rate permitted by applicable law. On August 23, 2001 the corporation received proceeds of a long-term note payable in the amount of $30,000. The note is unsecured and bears interest at 1% per month and is convertible, at the note holders option, into a .5% working interest in the Timber Draw project. 4. INCOME TAXES As of September 30, 2001 the Company has tax net operating loss carry forwards totalling approximately $1,754,000. If not used, these carry forwards will expire in the years 2001 to 2020. 5. EMPIRE PETROLEUM CORPORATION ACQUISITION On May 29, 2001 the Company acquired Empire Petroleum Corporation, a private company that owns a 25% interest in the Cheyenne River Prospect, increasing the Companys working interest in the Cheyenne River Wyoming Prospect to 75%. The acquisition of Empire was accomplished by the issue of 7,492,351 common shares or 30.6% of the total 24,476,925 shares now outstanding on a fully diluted basis. The Companys shares issued were valued at $0.55 each for this transaction. The acquisition was accounted for as follows: USD$ Value of shares issued 4,120,793 Current assets 347,762 Investments 206,250 Current Liabilities (607,182) Deferred Taxes (1,250,000) Petroleum and natural gas properties 5,423,963 4,120,793 Management changes concurrent with the Empire acquisition included the appointment of John P. McGrain as Chairman and Chief Executive Officer, and Thomas J.
